FX ENERGY, INC. 3006 Highland Drive, #206 Salt Lake City, Utah 84106 USA Telephone: (801) 486-5555 Facsimile: (801) 486-5575 December 9, 2013 VIA FACSIMILE AND EDGAR TRANSMISSION Ms. Jennifer O’Brien Mr. Ethan Horowitz, Branch Chief Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission treet NE Washington, DC20549-7010 Re: FX Energy, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed March 14, 2013 Definitive Proxy Statement Filed April 30, 2013 File No. 001-35012 Ladies and Gentlemen: This letter is in response to your letter dated November 22, 2013, respecting your review of the annual report on Form 10-K for the year ended December 31, 2012, of FX Energy, Inc. (the “Company”). Set forth below are your comments, followed by the Company’s responses.As indicated below, we propose to incorporate revised disclosures in future filings in response to some comments and to file an amendment and revised reserve report exhibits in response to other comments. Form 10-K for the Fiscal Year Ended December 31, 2012 Reserve Volumes and Values, page 28 1. Based on your response to comment 6 in our letter dated September 26, 2013, please revise your disclosure to clarify the use of a combination of probabilistic and deterministic methods in the calculation of your proved reserves. Response: We believe that the language included in our Form 10-K is correct and requires no further amendment.Please note the first two sentences following the table of estimated PV-10 value of our reserves on page 28:“Our proved reserves were calculated using deterministic methods.Our probable reserves were calculated using probabilistic methods.”(Emphases added.)As we indicated in our response to you dated October 8, 2013, we plan to file an amended summary reserve report with our amendment that will not include any references to probabilistic methods of calculating reserves. Please see the attached proposed exhibit 99.01 that will supersede our previously filed report respecting our reserves in Poland. FX ENERGY, INC. Ms. Jennifer O’Brien Mr. Ethan Horowitz, Branch Chief Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission December 9, 2013 Page 2 Notes to the Consolidated Financial Statements 2. Your response to comment 12 in our letter dated September 26, 2013 includes an effective tax rate reconciliation to be presented in future filings.Please note that this reconciliation should provide captions that enable a financial statement user to understand the nature of each reconciling item.It does not appear that the adjustments for permanent and temporary differences adequately explain the nature of the related reconciling items.Please revise.Refer to FASB ASC 740-10-50-12. Response: We have revised the captions in the effective tax rate reconciliation that we propose to include in future filings. We believe these captions better reflect the nature of the permanent and temporary differences and are in accordance with ASC 740-10-50-12 and Rule 4-08(h)(2) of Regulation S-X in future filings. The income tax provision differs from the amount computed by applying the U.S. federal income tax rate of 35% to net income (loss) before income taxes for the following reasons (in thousands): Year Ended December 31, (In thousands) Effective Tax Rate Reconciliation: Federal income tax provision (benefit) at statutory rates $ X $ $ Increase (decrease) due to stock-based compensation X Increase (decrease) due to differences in foreign tax rates X Increase (decrease) due to state and local taxes, net of federal benefit X Increase (decrease) due to the effect of exchange rate fluctuations X Increase (decrease) due to expiring net operating losses X Change in valuation allowance X Total $ X $ $ Exhibit 99.02 3. Further to comment 18 in our letter dated September 26, 2013, please tell us if the reserves and PV-10 as presented in the reserves report dated February 11, 2013 and incorporated into the filing on Form 10-K for the fiscal year ended December 31, 2012 comply with all applicable SEC requirements or if the report and Form 10-K will be amended to present revised estimates. Response: We confirm that the reserves and PV-10 as presented in the reserves report dated February 11, 2013, and incorporated into the filing on Form 10-K for the fiscal year ended December 31, 2012, comply with all applicable SEC requirements. As we noted in our response to you of October 8, 2013, we plan to file a revised reserve report with our amended filing that provides the requested disclosures. Please see the attached proposed exhibit 99.01 and exhibit 99.02 that will supersede our previously filed reserve reports. FX ENERGY, INC. Ms. Jennifer O’Brien Mr. Ethan Horowitz, Branch Chief Mr. H. Roger Schwall, Assistant Director Division of Corporation Finance United States Securities and Exchange Commission December 9, 2013 Page 3 The Company acknowledges the following: · FX Energy, Inc. is responsible for the adequacy and accuracy of the disclosure in the filing. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to the filing. · FX Energy, Inc. may not assert staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. The Company would be happy to provide additional information you may request or respond to further inquiries. Sincerely, FX ENERGY, INC. /s/ Clay Newton Clay Newton Vice President of Finance cc:John P. Lucas, Staff Attorney U.S. Securities and Exchange Commission EXHIBIT 99.01 FX Energy Inc 3006 Highland Drive 206 Salt Lake City, Utah 84106 United States of America 4th October 2013 Dear Sirs, REVISED SUMMARY REPORT EVALUATION OF POLISH GAS ASSETS1 RPS Energy (RPS) has completed an independent reserves evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South, Grabowka, Lisewo and Komorze Gas Fields in Poland ('the Properties') currently owned by FX Energy Inc (‘FX’).We have estimated Proved and Proved plus Probable reserves as at 1 January 2013, based on data and information available up to 31 December 2012. This report is prepared in accordance with the definitions contained in Rule 4-10(a) of Regulation S-X, the general disclosure requirements contained in Regulation S-K, the specific disclosure requirements for the third party report set forth in Items 1202(a)(8)(i-x) of Regulation S-K of the U.S. Securities and Exchange Commission (SEC) and that conforms to the FASB Accounting Standards Codification Topic 932, Extractive Activities – Oil and Gas.The report was prepared for FX to be included as an exhibit in a filing with the SEC. The work was undertaken by a team of professional petroleum engineers, geoscientists and economists and is based on data supplied by FX Energy.The properties evaluated in this report constitute 100% of FX’s non-United States reserves.Our approach has been to prepare independent estimates of developed reserves for all producing assets based on the field’s production performance.In fields where potential exists to further develop reserves through additional capital investment, we have reviewed the available data supplied by the Operator and estimated the likely range of incremental reserves that can be recovered. In estimating reserves we have used standard petroleum engineering techniques, with reserves being calculated using deterministic methods.These techniques combine geological and production data with detailed information concerning fluid characteristics and reservoir pressure as well as pertinent production software that allows wells to be modelled as closely as possible to reality.We have estimated the degree of uncertainty inherent in the measurements and interpretation of the data and have calculated a range of recoverable reserves.We have taken the working interest that FX Energy has in the Properties as presented by FX Energy and we have not investigated nor do we make any warranty as to FX Energy's interest in the fields. 1This Summary report was prepared as an update to the prior ECV2003 Report of the 4th March 2013 (prepared by RPS) to meet certain SEC requirement.There were no changes to the reserves, production profiles or economic analysis in this update. Reserves Proved & Probable Gas Reserves attributable to the FX Energy Interest (MMscf) as of 1 January 2013 FX Energy Gas Reserves (MMscf) FX Energy Developed Undeveloped Field Interest Proved Probable Proved Probable Grabowka 100.0% 22 Zaniemysl 24.5% Roszkow 49.0% Sroda- Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Lisewo 49.0% Komorze 49.0% Total GAS (MMSCF) Reserves at 1/1/2012 Production Additions Revisions Reserves at 1/1/2013 Zaniemysl Proved Probable 2,760 - - Sroda-Kromolice Proved Probable - - Winna Gora Proved - Probable - - Roszkow Proved Probable - - Grabowka Proved 89 82 Probable - - Kromolice South Proved 434 Probable - - Lisewo Proved - Probable - - Komorze Proved - - 2,313 - Probable - - 0 Totals Proved 44,121 Probable - Economic Evaluation We have calculated the Net Present Value of the Properties based on our estimates of Reserves and on current firm development plans, as follows: NPV10 (Million US$) Field FX Energy Proved Developed Proved Un Developed Interest Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% Grabowka 100.0% Lisewo 49.0% Komorze 49.0% Total Economic Assumptions An economic analysis of the Polish Assets of FX Energy was undertaken based on the following price and royalty assumptions.These data have been supplied by FX Energy in US Dollars and are based on Polish Zloty gas prices and exchange rates, taken as the average of the 1st day of the month values throughout 2012. Gas Price ($/Mscf) Royalty (%) OPEX (MM $ p.a.) Roszkow Winna Gora Zaniemysl Kromolice-South Sroda-Kromolice 7.08 / 6.76 0.6 / 0.6 Grabowka N/A N/A Lisewo Komorze Qualifications RPS is an independent consultancy specialising in petroleum reservoir evaluation and economic analysis.The provision of professional services has been solely on a fee basis.Mr. Gordon Taylor, Director, Geoscience for RPS Energy, has supervised the evaluation.I am employed by RPS Energy of 309 Reading Road Henley-on-Thames, Oxon, RG9 1EL, UK, which Company did prepare a Reserves Evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South, Grabowka, Lisewo and Komorze Gas Fields in Poland of FX Energy, as at December 31, 2012.I attended the University of Birmingham and graduated with a Bachelor of Science degree in Geological Sciences in 1978; and a Master of Science degree in Foundation Engineering in 1979. I am a Chartered Geologist and Chartered Engineer in the UK and an AAPG Certified Petroleum Geologist (No 5932); that I have in excess of 35 years’ experience in the hydrocarbon exploration and production industry including the conduct of evaluation studies relating to oil and gas fields.I have not, directly or indirectly, received an interest, and I do not expect to receive an interest, direct or indirect, in FX Energy, or any associate or affiliate of the company. Other RPS employees involved in this work hold at least a Master’s degree in geology, geophysics, petroleum engineering or a related subject or have at least five years of relevant experience in the practice of geology, geophysics or petroleum engineering. Basis of Opinion The evaluation presented in this report reflects our informed judgement based on accepted standards of professional investigation, but is subject to generally recognised uncertainties associated with the interpretation of geological, geophysical and engineering data.RPS Energy has used all methods and procedures we considered necessary in preparation of the report.The evaluation has been conducted within our understanding of petroleum legislation, taxation and other regulations that currently apply to these interests.RPS Energy is not aware of any regulations that would have an effect on FX’s ability to recover the estimated reserves.However, RPS Energy is not in a position to attest to the property title, financial interest relationships or encumbrances related to the property. It should be understood that any evaluation, particularly one involving exploration and future petroleum developments may be subject to significant variations over short periods of time as new information becomes available. Yours faithfully, RPS Energy /s/ Gordon R. Taylor Gordon R. Taylor, CEng, CGeol Director, Geoscience EXHIBIT 99.02 HOHN ENGINEERING, PLLC 2708 1st Avenue North, Suite 200 Billings, MT 59101 406-655-3381 Fax 406-655-3383 Email: hohneng@hohneng.com October 7, 2013 FX Producing Company 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 Re: Summary Reserve Report - Evaluation of oil and gas working interests owned by FX Producing Company located in various counties and states, as of January 1, 2013. As you requested, I have evaluated the above referenced properties.The following summarizes my findings: FX Producing Company Effective Date January 1, 2013 Proved Developed Producing Reserves Net Oil Reserves, STB Net Gas Reserves, MCF 0 Future Net Revenue, $ Investment, $ 0 Future Net Cash Flow Undiscounted, $ Future Net Cash Flow 10% Discount, $ All wells were producing at the effective date and have long producing histories.Reserves were estimated by production decline curve projection of the established producing trend.No other reserve classes were considered in the evaluation.We did not physically inspect the properties to determine the physical condition of the leases or the status of environmental compliance on the leases.This evaluation does not consider the effects or liabilities associated with the oil spill that occurred in Glacier County in 2011.The incident should not have a significant affect on reserve values stated in this report. Ownership interests were supplied by FX Producing Company and accepted as presented.Historical operating costs and product prices were supplied by FX Producing Company and were considered reasonable.The prices used in the evaluation were based on the 2012 average of the first of month purchaser's posted price, adjusted for transportation and deductions to a realized wellhead price for each lease.Both prices and costs were held constant for the life of the property, no escalations were applied. FX Producing Company October 7, 2013 Page 2 of 2 Applicable production, severance and ad-valorem taxes were deducted.No federal or state income taxes, salvage value, or costs associated with abandonment were considered.In general, equipment salvage should cover abandonment and restoration costs.No major expenditures are anticipated for the properties and none were included in the forecasts. All data used in preparing this report were provided by FX Producing Company or from public data sources and were accepted as true and correct.This report is prepared in accordance with the definitions contained in Rule 4-10(a) of Regulation S-X, the general disclosure requirements contained in Regulation S-K, the specific disclosure requirements for the third party report set forth in Items 1202(a)(8)(i-x) of Regulation S­K of the U.S. Securities and Exchange Commission (SEC) and that conforms to the FASB Accounting Standards Codification Topic 932, Extractive Activities — Oil and Gas.The report was prepared for FX Energy, Inc. to be included as an exhibit in a filing with the SEC. These reserve estimates are predicated on the laws, regulations, taxes and policies in effect on the date of the evaluation, and no changes have been considered.All reserve estimates represent my best professional engineering judgment based on the data available to me at the time of the preparation of this report.It should be realized that the reserves actually recovered, the revenue generated from them and the actual costs incurred could be more or less than the estimated amounts. Mr. Thomas K. Hohn has supervised this evaluation.Mr. Hohn is a Registered Professional Engineer (Montana license 4303PE) with over 39 years experience in upstream oil and gas.He graduated from Montana Tech in 1974 with a BS degree in Petroleum Engineering. If there are questions, or you need additional information, please advise.Thank you for the opportunity to perform this work for you. Sincerely, /s/ Thomas K. Hohn Thomas K. Hohn Registered Professional Petroleum Engineer Montana 4303PE
